UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4201


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAMSEY DEAN LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00227-MOC-DCK-1)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ramsey       Dean    Lewis     pled      guilty       to    being       a    felon   in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006).      He was sentenced to a mandatory minimum sentence of

fifteen     years       because       he   was       found    to        have     three      prior

qualifying     convictions          under      the    Armed       Career        Criminal         Act

(“ACCA”).      See 18 U.S.C. § 924(e)(1) (West 2000 & Supp. 2013).

On   appeal,      counsel     has     filed     a    brief    pursuant         to       Anders    v.

California,       386     U.S.      738    (1967),       conceding            there       are    no

meritorious       grounds       for     appeal,       but     raising          the      following

issues: (1) whether the district court erred under the Fifth and

Sixth    Amendment      by    sentencing        Lewis    under         the     ACCA;      and    (2)

whether the district court erred by concluding that three of

Lewis’     prior     convictions           qualified         as        separate         predicate

offenses under the ACCA.               Despite notice, Lewis has not filed a

pro se supplemental brief.                     For the reasons that follow, we

affirm.

            Under       the     ACCA,      a    defendant         is     an     armed      career

criminal if he has at least three prior convictions for violent

felonies     or     serious      drug      offenses         “committed          on      occasions

different from one another.” 18 U.S.C.A. § 924(e)(1); see U.S.

Sentencing Guidelines Manual § 4B1.4(a) (2012).                                The Government

bears the burden of proving an ACCA predicate conviction by a

preponderance of the evidence.                      United States v. Harcum, 587

                                               2
F.3d 219, 222 (4th Cir. 2009).                The parties do not dispute the

existence of the underlying convictions at issue, here three

North Carolina convictions for common law robbery on different

dates (two in 1996 and one in 2002).                    Lewis first argues that

sentencing him pursuant to the ACCA violated his Fifth and Sixth

Amendment     rights     when    the     facts     necessary       to     support   the

application of the ACCA were neither alleged in the indictment

nor admitted by him.            We review this question of law de novo,

United States v. Washington, 629 F.3d 403, 411 (4th Cir. 2011),

and have previously rejected a similar challenge.                        United States

v. Thompson, 421 F.3d 278, 283 (4th Cir. 2005).                     Therefore, this

claim fails.

            Next,      Lewis    argues    that     his     three        prior    robbery

convictions    were     not     proper   ACCA     predicates.            The    offenses

constitute predicate convictions under ACCA.                     See 18 U.S.C.A. §

924(e)(1)-(2); United States v. Presley, 52 F.3d 64, 69 (4th

Cir. 1995) (finding Virginia common law robbery qualifies as

violent felony under the ACCA).                  We also reject Lewis’ claim

that, because two of his convictions were almost fifteen years

old, they were improperly considered in determining his ACCA

status.       In    Presley,     we    held      that    there     is     no    temporal

restriction on prior felony offenses for purposes of the ACCA.

Id. at 69-70.       Therefore, the age of Lewis’ common law robbery



                                          3
convictions is of no legal significance.                 Thus, this claim lacks

merit.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Lewis knowingly and voluntarily pled guilty in a hearing that

complied with Fed. R. Crim. P. 11 and we find no reversible

error in his sentencing.              We therefore affirm Lewis’ conviction

and sentence.      This court requires that counsel inform Lewis, in

writing,   of    the   right     to    petition    the    Supreme   Court    of   the

United States for further review.                  If Lewis requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Lewis.                    We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before   this   court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          4